Case 3:16-cv-06680-FLW-LHG Document 46-2 Filed 01/24/19 Page 1 of 1 Page|D: 626

CERTIFICATE OF SERVICE

l hereby certify that on January 24, 2019, l caused the foregoing Plaintiff`s
Notice of Acceptance of Defendants’ Offer of Judgrnent to be served via electronic

filing system upon counsel for Defendant below:

John E. MacDonald, Esq.

Danielle Acocella, Esq.

Constangy, Brooks, Smith, & Prophete, LLP
989 Lenox Drive, Suite 206

LaWrenceville, NJ 08648

CONS()LE MATTIACCI LAW, LLC

By: /s/ Lane J. Schiff
Lane J. Schiff, Esquire
Console Mattiacci Law, LLC
l l() Marter Avenue, Suite 502
Moorestown, NJ 08057
856-854-4000
215-405-2964 (fax)

Attorneys for Plaintiff, Kate Jenkins

